OPINION — AG — AN EMPLOYER WHO FAILS REFUSES OR NEGLECTS TO ASSIGN OR SELECT THE HOURS IN WHICH AN EMPLOYEE WHO HAS SATISFIED THE REQUIREMENTS AS SET OUT IN 26 O.S. 1977 Supp 7-1-1 [26-7-1-1] MAY BE ABSENT FROM HIS DUTY FOR THE PURPOSE OF VOTING IS IN VIOLATION OF THE PROVISIONS OF 26 O.S. 1977 Supp 7-101 [7-101]. THE PROVISIONS OF 26 O.S. 1977 Supp [26-7-101] 7-101 IMPOSED UPON THE EMPLOYER THE DUTY OF SELECTING THE HOURS IN WHICH EMPLOYEES COMPLYING WITH THE PROVISIONS THEREOF ARE TO BE ALLOWED IN WHICH TO ATTEND ELECTIONS AND NOTIFYING EACH OF SAID EMPLOYEES WHICH HOURS THEY ARE TO HAVE IN WHICH TO VOTE; HOWEVER, SHOULD AN EMPLOYER FAIL, NEGLECT OR REFUSE TO ASSIGN AN EMPLOYEE A SPECIFIC TIME IN WHICH TO VOTE, SAID STATUTE DOES NOT PROVIDE AN EMPLOYEE THE RIGHT TO ARBITRARILY TO LEAVE HIS JOB AT A SPECIFIC TIME FOR THE PURPOSE OF VOTING. THE PROVISIONS OF 26 O.S. 1977 Supp., 7-101 [26-7-101] DOES NOT SPECIFICALLY REQUIRE AN EMPLOYEE TO REQUEST FROM HIS EMPLOYER A CHANGE IN HIS SCHEDULED WORK DAY FOR THE PURPOSE OF EXERCISING HIS VOTING PRIVILEGE. (LARRY D. BARNETT) ** SEE: OPINION NO. 72-243 (1972) **